Exhibit 10.8

●
May 6, 2013, 4:00 p.m. ET

 
Inspired Builders Announces Intent to Convert to Real Estate Investment Trust
Status
 
Enters Letter of Intent to Acquire Hospitality Assets
 
SANTA MONICA, CA--(Marketwired - May 6, 2013) - Inspired Builders, Inc. (OTCBB:
ISRB) ("Inspired" or the "Company") has announced today that its board of
directors has determined that the Company will elect to be treated as a real
estate investment trust, or REIT. A REIT is a company that owns, and in most
cases, operates income-producing real estate, or engages in financing real
estate.
 
REIT status has many attractive attributes for our shareholders, including no
corporate level federal income tax, annual distribution of at least 90% of its
otherwise taxable income, and easier reporting to shareholders (Form 1099 versus
Schedule K-1). Publicly traded REITs offer other distinct advantages for
investors: portfolio diversification, dividend income, public liquidity,
long-term performance and transparency.
 
The Company has also announced today the execution of a letter of intent for the
acquisition of an interest in real estate assets in the hospitality sector. The
hotels are located in Miami and Los Angeles.
 
"We believe the combination of a tax efficient corporate structure, a
yield-generating equity security, and an investment in a resurgent hospitality
market in the United States, is a favorable development for Inspired Builders
shareholders," said Matt Nordgren, CEO of Inspired.
 
The letter of intent sets forth the preliminary agreement of the parties, and is
subject to certain closing conditions. The transaction is a stock for stock
acquisition, so there are no financing contingencies. Disclosures will be made
with the SEC on Form 8K when the definitive agreements are executed.
 
In addition to the hospitality investments, Inspired will continue its existing
real estate construction business.
 
Congress created REITs in 1960 to make investments in large-scale,
income-producing real estate accessible to average investors. Congress
determined that a way for average investors to invest in large-scale commercial
properties was the same way they invest in other industries -- through the
purchase of equity. In the same way shareholders benefit by owning stocks of
other corporations, the stockholders of a REIT earn a pro-rata share of the
economic benefits that are derived from the production of income through
commercial real estate ownership.
 
A company that qualifies as a REIT is permitted to deduct dividends paid to its
shareholders from its corporate taxable income. As a result, most REITs
historically remit at least 100 percent of their taxable income to their
shareholders and therefore owe no corporate tax.
 
 
 

--------------------------------------------------------------------------------

 
 
There are various qualifying requirements under the US tax code for Inspired to
become and maintain its REIT status, which Inspired believes it will satisfy.
 
About Inspired Builders
 
Inspired Builders, Inc. was established in 2010 as a construction company with a
focus on residential real estate. Inspired filed a registration statement with
the SEC to begin reporting as a public company with the objective to facilitate
diversification of our business model into additional segments of the real
estate industry. Upon the conversion to a REIT, Inspired will be a tax
efficient, dividend-paying vehicle through which its stockholders can
participate in investments made in income producing real estate and real estate
secured mortgages.
 
Additional details about Inspired Builders Inc. can be viewed at the Company's
website, www.inspiredbuilders.com.
 
Regarding Forward-Looking Statements
 
Certain statements included in this press release constitute forward-looking
statements, including, but not limited to, those identified by the expressions
"expect," "will" and similar expressions to the extent they relate to Inspired
Builders. The forward-looking statements are not historical facts but reflect
Inspired Builders' current expectations regarding future results or events.
These forward-looking statements are subject to a number of risks and
uncertainties that could cause actual results or events to differ materially
from current expectations, including access to capital, regulatory approvals,
intended acquisitions and general economic and industry conditions, as well as
risks with conversion to a real estate investment trust and compliance with
reporting requirements and other qualifications. Although Inspired Builders
believes that the assumptions inherent in the forward-looking statements are
reasonable, forward-looking statements are not guarantees of future performance
and, accordingly, readers are cautioned not to place undue reliance on such
statements due to the inherent uncertainty therein.
 
Contact:
 
Matthew Nordgren
 
(310) 526-8400
 
2

--------------------------------------------------------------------------------